564 N.W.2d 919 (1997)
222 Mich. App. 586
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Carolyn Sue BROWN, Defendant-Appellee.
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Sandra Louise STEWART, Defendant-Appellee.
Docket Nos. 191823, 191824.
Court of Appeals of Michigan.
Submitted November 20, 1996, at Lansing.
Decided April 4, 1997, at 9:15 a.m.
Released for Publication June 16, 1997.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Richard Thompson, Prosecuting Attorney, Joyce F. Todd, Chief, Appellate Division, and Richard H. Browne, Assistant Prosecuting Attorney, for People.
Rubin & Rubin by Carl L. Rubin, Southfield, for defendants-appellees.
Before McDONALD, P.J., and MURPHY and J.D. PAYANT[*], JJ.

AFTER REMAND
MURPHY, Judge.
The prosecutor appeals by leave granted the trial court's quashing of the information charging defendants with gross indecency between females, M.C.L. § 750.338a; M.S.A. § 28.570(1). We reverse and remand.

I
Defendants were employees of the Loving Touch massage parlor in the City of Ferndale. *920 The parlor was suspected by the police to be a front for prostitution. In October 1991, an undercover officer patronized the parlor as part of an investigation. The officer was quoted a price for a massage with two women of his choice. The officer paid the quoted price and selected defendants. Defendants took the officer into another room, which they entered through a door or curtain. Once defendants and the officer entered the room, the door or curtain was closed. In the room, defendants indicated to the officer that they would perform oral sex on each other for an additional fee. The officer gave defendants more money, and witnessed defendant Stewart perform cunnilingus on defendant Brown for approximately five seconds. Defendants then left the room and the officer left the parlor. Twenty to thirty minutes later, the officer returned to the parlor with uniformed officers. Defendants were arrested and charged with gross indecency between female persons, M.C.L. § 750.338a; M.S.A. § 28.570(1), and soliciting and accosting, M.C.L. § 750.448; M.S.A. § 28.703.
Defendants moved the trial court to quash the information with regard to the gross indecency charges, arguing that the act occurred in a private place, and could therefore not be grossly indecent. The trial court agreed, relying on People v. Lino, 190 Mich.App. 715, 476 N.W.2d 654 (1991), and dismissed the charges. Plaintiff sought leave to appeal in this Court, but was denied. Plaintiff then appealed to the Supreme Court, which remanded the case back to this Court for consideration as on leave granted. In a March 11, 1993, memorandum opinion, this Court reversed the trial court, holding that because the standard set forth in Lino, supra, had been rejected by a conflict resolution panel of this Court in People v. Brashier, 197 Mich.App. 672, 496 N.W.2d 385 (1992), the trial court applied the incorrect standard. Defendants then appealed to the Supreme Court. While defendants' application was pending, the Supreme Court decided People v. Lino, 447 Mich. 567, 527 N.W.2d 434 (1994) discussed infra, which consolidated this Court's decisions in Lino and Brashier.[1] Following that decision, the Supreme Court vacated this Court's judgment in defendants' case, and remanded the matter to the trial court for proceedings consistent with the Supreme Court's decision in Lino. People v. Brown, 448 Mich. 930, 534 N.W.2d 520 (1995). On remand, the trial court once again dismissed the gross indecency charges against defendants. Subsequently, this Court granted plaintiff's application for leave to hear the instant appeal.
The issue we must address is whether defendants' conduct violated M.C.L. § 750.338a; M.S.A. § 28.570(1), which prohibits acts of gross indecency between female persons. The trial court's quashing of the gross indecency charge on the legal ground asserted in this case is subject to review for error. See People v. Thomas, 438 Mich. 448, 452, 475 N.W.2d 288 (1991).

II
M.C.L. § 750.338a; M.S.A. § 28.570(1) provides in relevant part:
Any female person who, in public or in private, commits or is a party to the commission of, or any person who procures or attempts to procure the commission by any female person of any act of gross indecency with another female person shall be guilty of a felony.
There is no statutory definition of "an act of gross indecency." However, in Lino, 447 Mich. at 571, 527 N.W.2d 434, a majority of the Supreme Court held that "[o]ral sexual conduct committed in a public place is grossly indecent under M.C.L. § 750.338; M.S.A. § 28.570." M.C.L. § 750.338; M.S.A. § 28.570 prohibits acts of gross indecency between male persons, and provides that:
Any male person who, in public or in private, commits or is party to the commission of or procures or attempts to procure the commission by any male person of any act of gross indecency with another male person shall be guilty of a felony.
Because the statutes are nearly identical, except for the fact that the statute at issue in Lino applies to acts of gross indecency between *921 males, we are comfortable in applying the Lino holding to the case at bar and concluding that oral sexual conduct between females committed in a public place is also grossly indecent under M.C.L. § 750.338a; M.S.A. § 28.570(1).
Defendants' argument is not that they did not perform an act of oral sexual conduct, but that because the act did not occur in a public place, they cannot be guilty of gross indecency under the statute. Therefore, the precise issue we must address is whether defendants' act of oral sexual conduct was committed in a public place for purposes of the gross indecency statute. Neither the statute nor a majority of the Supreme Court in Lino specifically define "public place."[2] However, based on the facts and holdings of Lino, and the implications they create, we can derive a definition consistent with the precedent set by Lino.
We do not read Lino to hold that oral sexual conduct in-and-of itself is grossly indecent under the statute, but that an act of oral sexual conduct performed in a public place violates the statute. See People v. Jones, 222 Mich.App. 595, 563 N.W.2d 719 (1997), issued this same day. We consider the distinction between oral sexual conduct committed in a public place and oral sexual conduct committed in private to be of significance in applying the statute. Also, we have determined, based on the facts in Lino, that the key issue in determining whether an act of oral sexual conduct was performed in a "public place" is not so much the exact location of the act, but whether there is the possibility that the unsuspecting public could be exposed to or view the act.[3] The logical implication from this is that, according to Lino, the gross indecency statute seeks to protect the public from the possibility of being exposed to or viewing such acts of oral sexual conduct. As a result, oral sexual conduct performed in a manner that may violate this protection is grossly indecent. Therefore, an act of oral sexual conduct is grossly indecent, i.e., committed in a public place, when an unsuspecting member of the public, who is in a place the public is generally invited or allowed to be, could have been exposed to or viewed the act.[4]
Generally, the simple fact that an act of oral sexual conduct was performed in a place *922 where the public is generally invited or allowed to be is strong evidence of gross indecency because, generally speaking, in such places, there is at least the possibility that an unsuspecting member of the public could have been exposed to or viewed the act. However, the circumstances of each particular case control. In the case at bar, the fact that defendants' act of oral sexual conduct was performed in a commercial establishment that, by way of general invitation, sought patronage from the public is strong evidence in favor of a finding of gross indecency. However, a conclusive finding is dependent on the specific facts of this case, i.e., whether defendants' act was performed in a location where an unsuspecting member of the public who accepted the parlor's general invitation to do business could have been exposed to or viewed the conduct. At this point in the proceedings, the factual record consists of only the transcript of the preliminary examination, and that transcript contains only brief descriptions of the massage parlor and the room where the act took place. Based on this undeveloped record, we are of the opinion that a conclusive finding is premature. The issue must be decided on a more complete record.
Reversed and remanded for proceedings consistent with this opinion. We do not retain jurisdiction.
McDONALD, P.J., concurs.
PAYANT, Judge (concurring).
I concur. I write separately only because I disagree with the reasoning of the majority in defining a "public place" as being a place where there is a possibility that the unsuspecting public could be exposed to or view the act. I believe that definition is too broad. If a jury was instructed, using that definition of a "public place", there would be very few areas that would not be a public place. The only "non-public places" would be those places which are completely locked and have no windows. Certainly a room on the 25th floor of a building, with a window, would be a "public place" as there would be a "possibility" that a member of the unsuspecting public could be exposed to or view the act either from another building or by use of telescope or aircraft.
I espouse the view of Justice Charles L. Levin in People v. Lino, 447 Mich. 567, 571, 527 N.W.2d 434 (1994), in which he urged the Michigan Supreme Court to follow the lead of the highest courts of New York, Massachusetts, and California, and hold that, to establish the "public place" element of gross indecency, the proofs must show that when the sexual act was committed the objective circumstances indicated that the conduct could have been seen, and was likely to have been seen, by members of the public.
Following this more objective "reasonable likelihood" test, a fact finder would have much greater latitude in deciding what constitutes a "public place" rather than being given the single option of whether there was any possibility whatsoever that the conduct could have been observed by members of the public.
I agree with the majority opinion in all other respects, including the order of remand to obtain a more complete record as to whether the massage parlor was a private place or a public place as a matter of law, or if a jury question has been presented with respect to that issue.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  For a more detailed history of the gross indecency statute and the judicial standards applied to the crime, see People v. Jones, ___ Mich.App. ___, ___ N.W.2d ___ (1997).
[2]  In his separate opinion in Lino, Justice Levin opined that in order to establish the "public place" element of gross indecency, the "prosecutor must prove that when the sexual act was committed, the objective circumstances indicated that the conduct could have been seen, and was likely to have been seen, by members of the public." Based on this definition, Justice Levin opined that Lino's conviction should be reversed because "[n]o member of the public inadvertently witnessed the sexual act. Nor does it appear that it was likely that a member of the public would have inadvertently witnessed the act." Lino, 447 Mich. at 601 n. 33, 527 N.W.2d 434.

In our opinion, any definition of "public place" must be consistent with the holding of a majority of the Supreme Court that Lino's conduct occurred in a public place and his conviction should be affirmed. We do not think it would be proper to adopt a definition which, according to its originator, would have led to a result different than the one we are constrained to follow. Therefore, contrary to the concurrence, we consider Justice Levin's definition to be unworkable, if not implicitly rejected by a majority of the Supreme Court.
[3]  The defendant in Lino was a male prostitute who performed an act of fellatio on the driver of a pickup truck while the pickup truck was parked in the overflow parking lot of a restaurant, at 12:30 a.m. The restaurant was open for business, but there were no other vehicles in the parking lot. The lot was enclosed by a six- to eight-foot fence on the north and east sides. The south side of the lot was open to the street, and there was an opening on the north side of the fence that allowed pedestrian traffic. One officer testified that, although he could see the driver of the truck in the parking lot, it was not until the officer climbed up three feet on the fence that he witnessed Lino performing oral sex on the driver of the truck. Another officer testified that he did not see Lino performing oral sex on the driver until he approached the truck. Because the exact location of Lino's act of oral sexual conduct was in a private vehicle, other circumstances surrounding the location of the act must have been determinative. We consider the fact that, due to where the truck was parked, there was the possibility that Lino's act could have been viewed by unsuspecting members of the public to have been the determinative factor in the majority's holding that Lino's act of oral sexual conduct occurred in a public place.
[4]  Because this holding is derived specifically from the facts and holdings of Lino, and the implications they create, we limit its application to acts of oral sexual conduct. We also limit this holding to acts committed between adults. One implication from Lino, 447 Mich. at 572, 527 N.W.2d 434, is that whether acts are committed with minors involved is of significance in applying the statutes, and if such is the case, that may lead to a result different than one reached if only adults had been involved. Therefore, we are not addressing how to analyze a factual situation involving minors.